Citation Nr: 0013029	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-03 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  

These matters came to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
determined that an increased rating of 40 percent was 
warranted for lumbosacral strain, and that an increased 
rating of 70 percent was warranted for PTSD.  In February 
1998, the veteran submitted his notice of disagreement and a 
statement of the case was issued.  In March 1998, the veteran 
filed his substantive appeal, including a request for a 
hearing before a member of the travel Board.  However, he 
later canceled the hearing that was scheduled.  

Review of the record reflects contentions that can reasonably 
be interpreted as raising a claim for a total rating due to 
individual unemployability (TDIU).  In the event action taken 
pursuant to the REMAND directives below continues to be 
adverse to the veteran, the RO should address the TDUI issue.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal relating to the back disorder has 
been obtained by the RO.

2.  The veteran's service-connected lumbosacral strain is 
manifested by severe limitation of lumbar spine motion, 
radiculopathy, and complaints of pain, comparable to 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  




CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for service-
connected lumbosacral strain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 
5295 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Service-Connected Lumbosacral Strain

I.  Factual Background

The service medical records show that the veteran sustained a 
back injury and was treated for back pain.  A diagnosis of 
lumbosacral strain appears in a 1968 VA examination report.  
Radiographs of the lumbosacral spine, sacrum, and pelvis did 
not demonstrate any bone or joint abnormalities.  The lumbar 
vertebrae were normal in structure and density.  There was no 
narrowing of the intervertebral disc spaces.  The lumbosacral 
articulations and hip joints were not remarkable.  The lumbar 
facets did not reveal any abnormalities.  

In an October 1968 decision, the RO granted the claim of 
service connection for lumbosacral strain.  A 20 percent 
rating was assigned.  

At the time of his VA examination in 1973, it was noted that 
the veteran had chronic lumbosacral strain with severe 
subjective and minimal objective changes.  The x-rays did not 
reveal any bone or joint abnormality.  

VA treatment records show that the veteran was seen for 
complaints of back pain in 1982 and 1984.  He was treated for 
sacroiliitis in 1995 and spinal stenosis L5-S1 in 1996.  

A July 1995 x-ray report reflects a finding of mild to 
moderate degenerative disease in the lumbar spine, most 
obvious at L5-S1.  There was also some involvement of the 
visualized portion of the lower dorsal spine.  Partial fusion 
of the upper portions of the sacroiliac joints could not be 
ruled out, but the lower portions did not appear to be 
involved.  It was noted that this distribution would be 
somewhat unusual and the apparent findings superiorly may 
simply be projectional.  The examiner further noted that if 
the history suggested sacroiliitis, then films of the 
sacroiliac would be helpful.  A September 1995 x-ray of the 
sacroiliac revealed partial ankylosis of the SI joints.  

A CT of the lumbar spine performed in October 1995 revealed 
borderline congenital spinal stenosis throughout the lumbar 
spine.  At the L2-3 level, there were mild degenerative 
changes of the facet joints, but otherwise normal.  At L3-4, 
there was mild degenerative spinal stenosis secondary to 
diffuse disc bulge and degenerative facet disease.  At the 
L4-5 level, there was a mild diffuse bulge and degenerative 
facet disease, but there was no evidence of spinal stenosis 
or neural foraminal narrowing.  At the L5-S1 level, there was 
a prominent central posterior spur, which abuts both the S1 
nerve roots.  There was also a diffuse disc bulge and some 
degenerative facet changes. 

The veteran's claims folder includes an October 1995 
examination report provided for a disability benefits 
determination.  The veteran reported that his back condition 
had become progressively worse.  He was told that he has 
degenerative disk disease L5-S1 which had been active since 
1966, and has worsened over the past two years.  Straight leg 
raising for the right side was 45 degrees, and 15 degrees for 
the left side.  Mild to moderate distress was noted.  Flexion 
and extension of the lumbar spine was only 20 degrees with 
right lateral flexion of 15 degrees and complaints of pulling 
on the left.  Lateral flexion was 30 degrees on the left 
side.  He was able to do to the squatting and heel-toe 
maneuver, and mild distress was noted.  The examiner did not 
notice a limp.  

A bone scan was performed in February 1996.  It was noted 
that because of the veteran's weight, a whole body scan could 
not be performed.  Therefore, the study was limited to planar 
views of the skull, neck, thoracic and lumbar spine, 
shoulders, anterior and posterior pelvis, and lateral view of 
the ribs.  The lumbar spine showed a normal pattern of 
activity, and there was a normal symmetrical pattern in the 
sacroiliac joint regions without increased activity.  

A VA examination was conducted in June 1996.  The veteran 
complained of severe pain in his lumbar back with radiation 
to the left leg.  He occasionally experiences numbness in the 
left leg that is intermittent in character.  The pain is 
constant and is increased by lifting, turning, bending and 
standing, or sitting for prolonged periods of time.  He can 
sit for approximately one to two hours, and can stand for 
fifteen to twenty minutes.  He has not been able to work for 
the last several years secondary to his ongoing back 
problems.  He denied any permanent numbness or weakness.  He 
denied any bowel or bladder complaints, recent traumas or 
temperatures.  A bone scan conducted in February 1996 was 
limited due to the veteran's severe weight of 290 pounds.  
The lumbosacral spine showed essentially normal activity.  A 
CT scan from October 1995 showed borderline congenital lumbar 
stenosis with mild facet disease L2-3, L3-4, L4-5 showed a 
diffuse disc bulge.  L5-S1 showed a central posterior spur in 
both S1 roots.  

The examiner did not see evidence of atrophy or 
fasciculation, calf tenderness, and equal reflexes were 
detected for both knees and ankles.  Subjectively, the 
veteran noted a decrease in sensation over the medial surface 
of the left foot.  He also stated that he did not have 
position sense in the left big toe.  Other sensation was 
grossly intact to touch.  Strength testing showed strength 
symmetric with no focal weakness noted.  He could stand and 
walk with a very slow antalgic gait.  He could heel and toe 
walk to a small degree.  Examination of the lumbar spine 
revealed flat lumbar lordosis.  There was no pain to 
palpation over the spinous processes.  His range of motion 
was severely restricted.  Flexion was 0 to 20 degrees, 
extension 0 to 5 degrees, and bending 0 to 10 degrees 
bilaterally.  Straight leg raise on both legs tested positive 
at approximately 15 degrees.  The examiner reported an 
impression of severe complaints of back pain with abnormal 
sensory findings in the left leg as noted.  Impairment was as 
described.  Due to ongoing complaints of left leg pain and 
numbness, a diagnostic evaluation was to be obtained to rule 
out L5-S1 radiculopathy.  Further radiologic evaluations were 
not considered appropriate at that time. 

A July 1996 electrodiagnostic report reflects a reported 
impression of membrane instability suggestive of ongoing 
denervation with evidence of reinnervation as suggested by 
polyphasic motor units upon muscle recruitment in the L5-S1 
distribution on the right.  Probable mild right L5 
radiculopathy was also noted.  

In February 1997, the RO determined that an increased rating 
was warranted for the veteran's service-connected lumbosacral 
strain.  The condition was rated as 40 percent disabling.  

A VA examination was conducted in June 1998.  The veteran 
reported complaints of ongoing lower back strain which is 
exacerbated by prolonged working, walking for an extended 
period of time, and standing.  He claimed that the pain is 
accompanied with muscular spasm confined to the lumbosacral 
region.  Intermittently, pain and numbness radiates in his 
whole entire left lower extremity.  

The examination revealed sensory deficits within L4-S1 
distribution.  He was unable to walk on his toes or heels.  
Straight leg raises were 30 degrees on the left lower 
extremity, and 90 to 110 degrees on the right lower 
extremity.  Spine forward flexion was 10 degrees and backward 
extension was 5 degrees.  Regarding the considerations set 
forth in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examiner commented that any weakness, fatigue or 
uncoordination was noted in the examination report.  
Regarding flare-ups, the veteran may have decreased range of 
motion that could not be quantified without further 
examination at that time.  The reported impression was that 
of lower back strain, most likely related to the veteran's 
injury during Vietnam and subsequent multiple injuries 
sustained during the war.  As per the radiological findings, 
the CAT scan or EMG, the findings indicated an L5-S1 
radiculopathy.  The examiner further stated that there 
clearly is a diminished functional status within the veteran 
over this period of time.  


II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for lumbosacral 
strain, rated 40 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295-5292 (1999).  
Diagnostic Code 5292 contemplates limitation of lumbar spine 
motion, and Diagnostic Code 5295 contemplates lumbosacral 
strain.  

Under Diagnostic Code 5292, a maximum rating of 40 percent is 
assigned for severe limitation of lumbar spine motion.  Given 
the ranges of motion noted on the 1998 VA examination, it is 
clear that severe limitation of lumbar spine motion has been 
demonstrated.  

Under Diagnostic Code 5295, a maximum rating of 40 percent is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In this case, the 
current disability picture resembles such criteria, 
particularly marked limitation of forward bending in standing 
position, and narrowing or irregularity of joint space.  

Here, since the disability picture presented appears to meet 
the specific criteria for the maximum ratings under 
Diagnostic Code 5292 and Diagnostic Code 5295, there is not a 
question as to which of the two evaluations should be 
applied.  38 C.F.R. § 4.7 (1999).  However, there is such a 
question when factoring in the Court's directives set forth 
in DeLuca.  

The clinical findings of record clearly indicate that the 
lumbar spine motion is limited, and that there is a 
neurological component to his back disability, which includes 
radiculopathy.  Also, the VA examiner commented that there 
clearly is a diminished functional status within the veteran 
over this period of time.  Therefore, it can be argued that 
the disability picture approximates the criteria for a 60 
percent rating under Diagnostic Code 5293 which contemplates 
intervertebral disc syndrome.  A maximum rating of 60 percent 
is assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Since the 
current disability picture slightly resembles the criteria 
used to assign a 60 percent rating under Diagnostic Code 
5293, there is a question as to which evaluation should 
apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes, other than 
5293, do not provide a basis to assign an evaluation higher 
than the 60 percent evaluation assigned by this decision.  

In this case, the evidence does not indicate that the 
disability involves residuals of a fracture with cord 
involvement, bedridden, or requiring long leg braces, as 
required for a 100 percent rating under Diagnostic Code 5285.  
Also, the severe limitation of spine motion has not been 
shown to be comparable to ankylosis of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), as required for a 100 percent 
rating under Diagnostic Code 5286. 

Here, the preponderance of the evidence favors the claim to 
the extent that a 60 percent rating is warranted for the 
veteran's lumbosacral strain.  Therefore, the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107 (West 1991) is inappropriate in this case.


ORDER

Entitlement to a 60 percent rating for service-connected 
lumbosacral strain has been established, and the appeal is 
granted subject to regulations applicable to the payment of 
monetary benefits.


REMAND

Increased Evaluation for Service-Connected PTSD

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

Service connection is currently in effect for PTSD, rated as 
70 percent disabling.  As noted in the statement of the case 
issued in February 1998, the regulations for the evaluation 
of psychiatric disorders were revised and became effective as 
of November 7, 1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Therefore, the veteran has been informed of the application 
of the 38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996, and 38 C.F.R. § 4.130, Code 9411, effective 
as of November 7, 1996. 

The evidence of record includes a copy of a favorable 
disability benefits decision issued by the Social Security 
Administration (SSA).  In that decision, PTSD was considered 
the primary diagnosis and impulse control disorder as the 
secondary diagnosis.  He was considered precluded from 
nonexertional work, and it was determined that the veteran 
had not engaged in substantial gainful employment since 
January 31, 1991.  

In reports provided by Dr. Fred W. Naugle, the diagnoses of 
PTSD and impulse control disorder are noted.  In these 
reports, Dr. Naugle also discusses that the veteran's 
condition is not likely to improve and that it is chronic.  
He also concluded that the veteran is permanently disabled.  
A review of all of the medical reports of record show that 
the veteran has been diagnosed with other nonservice-
connected psychiatric conditions. 

Given the various psychiatric diagnoses in addition to PTSD, 
as well as the SSA determination regarding the reasons for 
the veteran's inability to work, it cannot be determined that 
when looking at the veteran's PTSD alone, the disability 
picture meets or nearly approximates the requirements for the 
100 percent rating under the old or new version of Diagnostic 
Code 9411.  In this regard, it is noted that the old criteria 
provide the following:

A 100 percent disability rating is 
assigned when the attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
There are totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  The veteran is demonstrably 
unable to obtain or retain employment. 
See 38 C.F.R. § 4.132, DC 9400 (1996). 

If any one of the three criteria set forth in DC 9400 for a 
100 percent rating is met, a 100 percent rating shall be 
assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  The 
examiner should address whether any of these criteria is met.

Accordingly, the case is remanded to the RO for an 
examination.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current VA 
and non-VA treatment records with regard 
to the veteran's service-connected PTSD.  
The necessary release should be secured 
in order to obtain non-VA records.  Once 
secured, all records should be associated 
with the claims folder. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD, 
and to distinguish the symptoms and 
manifestations of his service-connected 
PTSD from other nonservice-connected 
psychiatric disorders.  All indicated 
psychological testing should be 
accomplished and the examiner is 
requested to conduct a thorough review of 
the claims folders.  He or she should 
address the question of the impact on 
employability resulting from PTSD.  

3.  The RO should then adjudicate the 
claim of entitlement to an increased 
rating for service-connected PTSD under 
both the old and new criteria and, for 
the period beginning November 7, 1996, 
determine which version is more 
beneficial to the veteran.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals




 

